Citation Nr: 0929293	
Decision Date: 08/06/09    Archive Date: 08/14/09

DOCKET NO.  05-24 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for tinnitus.

2.  Entitlement to an initial disability rating in excess of 
20 percent for bilateral hearing loss for the period of time 
prior to January 31, 2007.

3.  Entitlement to disability rating in excess of 30 percent 
for bilateral hearing loss for the period of time after 
January 31, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel
INTRODUCTION

The Veteran had active military service from December 1942 to 
January 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by a 
Department of Veterans Affairs (VA) Regional Office (RO). 


FINDINGS OF FACT

1.  The Veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.  

2.  In May 2004 the Veteran had Level V hearing impairment in 
his right ear and Level VI in the left ear.

3.  Evidence dated January 31, 2007, first showed the Veteran 
had Level VI hearing impairment in his right ear and Level 
VII in the left ear.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. §4.87, Diagnostic 
Code 6260 (2008); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006). 

2.  The criteria for a rating in excess of 20 percent for 
bilateral hearing loss have not been met prior to January 31, 
2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 
4.85, 4.86, Diagnostic Code 6100 (2008). 

3.  The criteria for a rating in excess of 30 percent for 
bilateral hearing loss have not been met for any time period 
covered by this appeal.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased rating - tinnitus

In a rating decision dated in October 2004 the Veteran was 
granted service connection for tinnitus with an evaluation of 
10 percent effective June 15, 2001.  The Veteran has appealed 
this initial rating.

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  A higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  Following an initial award of service 
connection for a disability, separate ratings can be assigned 
for separate periods of time based on facts found.  Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).  

Under the provisions of Diagnostic Code 6260 a 10 percent 
evaluation is warranted for recurrent tinnitus.  38 C.F.R. § 
4.87, Diagnostic Code 6260.  The rating schedule does not 
provide for a higher evaluation for tinnitus.  See 38 C.F.R. 
§§ 4.25(b) and 38 C.F.R. § 4.87, Diagnostic Code 6260; see 
also Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006)  

The Veteran's service-connected tinnitus has already been 
assigned the maximum schedular rating of 10 percent for 
tinnitus.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there 
is no legal basis upon which to grant a higher rating, the 
Veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  The provisions of the Veterans 
Claims Assistance Act have no effect on an appeal where the 
law, and not the underlying facts or development of the 
facts, is dispositive in a matter.  Manning v. Principi, 16 
Vet. App. 534, 542-543 (2002). 



Increased rating - bilateral hearing loss

In a rating decision dated in January 2008 the RO increased 
the rating for bilateral hearing loss to an evaluation of 30 
percent effective May 2, 2007, the date a claim for increased 
rating was filed.  In December 2008 the RO changed the 
effective date to January 31, 2007, finding that this was the 
date that VA outpatient treatment records showed that the 
Veteran's hearing loss had worsened.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  A higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  Following an initial award of service 
connection for a disability, separate ratings can be assigned 
for separate periods of time based on facts found.  
Fenderson, 12 Vet. App. 119, 126.  

Hearing loss ratings range from noncompensable to 100 percent 
based on organic impairment of hearing acuity, as measured by 
controlled speech discrimination tests in conjunction with 
average hearing thresholds determined by puretone audiometric 
testing at frequencies of 1000, 2000, 3000 and 4000 cycles 
per second.  "Puretone threshold average" is the sum of the 
puretone thresholds at 1000, 2000, 3000 and 4000 Hertz 
divided by four.  This average is used in all cases 
(including those in §4.86) to determine the Roman numeral 
designation for hearing impairment from Table VI or VIa.  
38 C.F.R. § 4.85, Diagnostic Code 6100.

The rating schedule establishes eleven auditory acuity 
levels, designated from Level I for essentially normal 
hearing acuity, through Level XI for profound deafness.  
38 C.F.R. § 4.85.  The horizontal rows in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent nine 
categories of decibel loss based on the puretone audiometry 
test.  The Roman numeral designation is located at the point 
where the percentage of speech discrimination and puretone 
threshold average intersect.  See 38 C.F.R. §§ 4.85, 4.87. 

The regulations also provide that in cases of exceptional 
hearing loss, i.e. when the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is 55 decibels or more, the Roman numeral designation will be 
determined for hearing impairment, separately, from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  38 C.F.R. § 4.86.  A Roman numeral designation will 
also be determined from either Table VI or Table VIa, 
whichever results in the higher numeral, when the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  That numeral will then be 
elevated to the next higher Roman numeral.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Private medical records dating from October 1995 to August 
2001 include a July 2001 audiogram.  According to the 
Veteran's physician, the audiological testing  showed high-
frequency sensorineural hearing loss that was sloping down.  
The audiological testing did not comply with 38 C.F.R. § 4.85 
as a speech recognition test using the Maryland CNC word list 
was not completed.  Moreover, it was not certified that such 
testing was not appropriate because of language difficulties, 
inconsistent speech discrimination scores, etc., or because 
the criteria in 38 C.F.R. § 4.86 were applicable.  See 
38 C.F.R. § 4.85(a) and (c).  As test results showed a result 
of 40 at 1000 Hertz bilaterally, the provisions of 38 C.F.R. 
§ 4.86 are not applicable.  Accordingly, the results will not 
be considered for rating purposes.

In May 2004 the Veteran was accorded a compensation and 
pension (C&P) audio examination.  The Veteran reported 
decreased hearing since being discharged from service.  He 
stated that he had difficulty understanding speech in all 
situations.  C&P testing yielded the following results:




Hertz
100
0
200
0
300
0
400
0
Right 
ear
40
65
60
75
Left 
ear
30
60
65
80

Word recognition scores, using the Maryland CNC, were 68% in 
the right ear and 64% in the left ear.  Puretone threshold 
averages were 60 for the right ear and 59 for the left ear.  
These findings correspond to Level V hearing in the right ear 
and Level VI hearing in the left ear, which in turn 
corresponds to a 20 percent disability rating.  38 C.F.R. § 
4.85, Tables VI and VII.  An exceptional pattern of hearing 
impairment under 38 C.F.R. § 4.86 is not shown.  

VA medical records dating from January to April 2007 show 
that the Veteran was fitted for hearing aids.  Included was a 
January 2007 audiology evaluation which   indicated 
bilateral, mild to profound sensorineural hearing loss.  
Audiological testing yielded the following results:

Hertz
100
0
200
0
300
0
400
0
Right 
ear
50
60
65
70
Left 
ear
45
55
60
65

Speech discrimination scores were 60 percent in the right ear 
and 55 percent in the left ear.  The Board notes that while 
the RO reported in the December 2008 supplemental statement 
of the case that the result at 3000 Hz in the right ear was 
60, the actual result was 65.  The puretone average for the 
right ear, using 65 at 3000 Hertz, was 61, while the average 
for the left ear was 56.  These findings correspond to Level 
VI hearing loss in the right ear and Level VII in the right 
ear, which in turn corresponds to a 30 percent rating.  An 
exceptional pattern of hearing impairment under 38 C.F.R. 
§ 4.86 is not shown.  This is the first time the evidence of 
record shows that the requirements for a 30 percent rating 
are met.      
 
In November 2007 the Veteran was accorded another C&P audio 
examination.  The Veteran reported that his hearing loss and 
tinnitus have worsened since his last audio examination in 
January 2007.  C&P testing yielded the following results:

Hertz
100
0
200
0
300
0
400
0
Right 
ear
50
65
65
70
Left 
ear
45
60
60
65

Word recognition scores, using the Maryland CNC, were 64 
percent in the right ear and 54 percent in the left ear.  
Puretone threshold averages were 63 for the right ear and 58 
for the left ear.  These findings correspond to Level VI 
hearing in the right ear and Level VII hearing in the left 
ear, which in turn corresponds to a 30 percent disability 
rating.  38 C.F.R. § 4.85, Tables VI and VII.  An exceptional 
pattern of hearing impairment under 38 C.F.R. § 4.86 is not 
shown.  

In sum, there is no evidence from any of the probative 
audiological examinations that would support a rating in 
excess of 20 percent prior to January 31, 2007.  Accordingly, 
the Veteran's claim for a disability rating in excess of 20 
percent prior to January 31, 2007 must be denied.  Moreover, 
the evidence does not support a rating in excess of 30 
percent for any period of time covered by this appeal.  The 
Board has considered whether staged ratings in addition to 
those already assigned by the RO are warranted based on 
different findings pertaining to the disability during 
distinct periods of time.  However, the Board finds that 
staged ratings, other than the ones already assigned by the 
RO, are not warranted based on the evidence of record.  

The Board has considered the doctrine of reasonable doubt; 
however, hearing evaluations are performed by mechanically 
applying the rating criteria to certified test results.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  As was 
discussed above, there is no basis for higher ratings to be 
assigned in this case.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  

The Board notes that, in Martinak v. Nicholson, 21 Vet. 
App. 447, 455 (2007), the Court held that, relevant to VA 
audiological examinations, in addition to dictating 
objective test results, a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in his or her final report.  In this regard, 
the May 2004 examiner noted the Veteran's complaint that 
he had difficulty understanding speech in all situations 
and the November 2007 examiner noted that the Veteran 
reported that his hearing loss had worsened.  While the 
examiners did not specifically address the functional 
effects caused by the Veteran's bilateral hearing loss 
disability, the Board finds that no prejudice results to 
the Veteran and, as such, the Board may proceed with a 
decision.  

In this regard, the Board notes that the Court's rationale 
in requiring an examiner to consider the functional 
effects of a Veteran's hearing loss disability involves 
the potential application of 38 C.F.R. § 3.321(b) in 
considering whether referral for an extra-schedular rating 
is warranted.  Specifically, the Court noted that, 
"unlike the rating schedule for hearing loss, § 3.321(b) 
does not rely exclusively on objective test results to 
determine whether a referral for an extra[-]schedular 
rating is warranted.  The Secretary's policy [requiring VA 
audiologists to describe the effect of a hearing 
disability on a Veteran's occupational functioning and 
daily activities] facilitates such determinations by 
requiring VA audiologists to provide information in 
anticipation of its possible application."  Id.  

While the VA examination reports are defective under 
Martinak, the Board finds that no prejudice results to the 
Veteran in that the functional effects of his hearing loss 
disability are adequately addressed for the Board to 
consider whether referral for an extra-schedular rating is 
warranted under 38 C.F.R. § 3.321(b).  In that regard, the 
Board finds that there is no evidence that the 
manifestations of the Veteran's service-connected hearing 
loss disability are so unusual or exceptional to 
demonstrate that the rating schedule is inadequate for 
determining the proper level of disability.  The Veteran 
has indicated that he has difficulty in understanding 
speech in all situations.  While audiological testing for 
VA purposes is not conducted in all situations that one 
could encounter, in this case, there is no indication that 
the schedular criteria are inadequate.  He is assigned a 
20 percent evaluation from June 15, 2001, and a 30 percent 
rating from January 31, 2007.  These ratings in and of 
themselves demonstrate that the Veteran has significant 
hearing loss.  Moreover, there is no indication that the 
Veteran is working and experiences marked interference 
with employment or frequent hospitalizations as a result 
of the disability.  Therefore, the Board finds that the 
criteria for submission for an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Thun 
v. Peake, 22 Vet. App 111, 115-16 (2008), aff'd sub nom. 
Thun v. Shinseki, No. 2008-7135 (Fed.Cir. July 17, 2009); 
see also Bagwell v. Brown, 9 Vet. App. 237 (1996).

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) requires VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluation 
following the grant of service connection.  In Dingess, the 
Court held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, VA had no additional duty 
to notify in this case once service connection was granted.
The Board further finds that all necessary development has 
been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  STRs and private treatment records have been 
obtained and associated with the claims file.  The Veteran 
was afforded VA audiological examinations, the reports of 
which are of record.  Private audiology reports are also of 
record.  Hence, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist him in the 
development of his claim.  The Board does note in that regard 
that the RO discovered, in connection with the Veteran's 
claim for pension benefits, that he was eligible to receive 
Social Security Administration (SSA) disability benefits in 
1984.  However, the Veteran has never reported to VA that SSA 
has documents that are relevant to the current claims.  
Moreover, in his claim for pension benefits, he reported that 
it was a heart disability that kept him from working.  
Accordingly, the Board finds that it was not error to not 
request SSA records in this case.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to a rating in excess of 10 percent for tinnitus 
is denied.

Entitlement to an initial disability rating in excess of 20 
percent for bilateral hearing loss, for the period of time 
prior to January 31, 2007, is denied.

Entitlement to disability rating in excess of 30 percent for 
bilateral hearing loss, for the period of time after January 
31, 2007 is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


